 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   ROBERT E. CHRISTOFFERSON, et al.,                    Case No. 1:18-cv-01370-AWI-SAB

11                   Plaintiffs,                          ORDER REQUIRING PLAINTIFFS TO
                                                          FILE DOCUMENTATION OF
12           v.                                           ATTORNEY’S FEES AND COSTS IN
                                                          SUPPORT OF APPLICATION FOR
13   ALL PURE POOL SERVICE OF CENTRAL                     DEFAULT JUDGMENT
     CALIFORNIA, INC., et al.,
14                                                        DEADLINE: AUGUST 28, 2019
                     Defendants.
15

16

17          On August 2, 2019, Plaintiffs filed an application for default judgment with a request for

18 attorney’s fees.    (ECF Nos. 33, 34, 35, 36, 37, 38.)         Counsel’s declaration describes the

19 qualifications of the attorneys that provided services, but only provides a general description of
20 the types of services provided and does not specify the amount of hours each attorney expended

21 on the matter. (Decl. of Darryl J. Horowitt, ECF No. 35.) The declaration specifies that if

22 requested by the Court, counsel “will provide a redacted itemization of the invoices, submitted

23 under seal, of the hours spent working on this case and the money charged for that time, showing

24 details related to the legal tasks my partners and I completed in prosecuting this case as well [as]

25 the significant time we spent in attempting to resolve this matter prior to filing lawsuit.” (Id. at ¶

26 42.)
27          The Court is unable to conduct an analysis of the reasonableness of any attorney’s fee

28 recovery without a description of the total number of hours expended by each individual attorney


                                                      1
 1 and information on the amount of time spent on specific tasks.            Additionally, no records

 2 supporting the request for other costs incurred in this matter was submitted by Plaintiffs.

 3          Accordingly, IT IS HEREBY ORDERED that, on or before August 28, 2019, Plaintiffs

 4 shall file an itemized breakdown of the hours expended by each attorney assigned to this matter,

 5 and documentation supporting the other costs sought in this matter.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     August 23, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
